IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47701

 STATE OF IDAHO,                                )
                                                )    Filed: November 9, 2020
        Plaintiff-Respondent,                   )
                                                )    Melanie Gagnepain, Clerk
 v.                                             )
                                                )    THIS IS AN UNPUBLISHED
 BRANDON E. SAVAGE,                             )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho, Canyon
       County. Hon. Davis F. VanderVelde, District Judge.

       Order denying motion to quash sex offender registration requirement, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Brandon E. Savage appeals from the district court’s order denying his motion to quash his
sex offender registration requirement. For the reasons set forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In 2007, Savage pled guilty to possession of sexually exploitative material, Idaho Code
§ 18-1507A. The district court imposed a unified sentence of ten years with a minimum period of
confinement of three years, suspended the sentence, and placed Savage on probation. Savage was
required to register as a sex offender for his conviction. Following a post-conviction proceeding,
Savage was resentenced to a unified sentence of ten years with a minimum period of confinement
of three years and placed on probation for ten years commencing from the date of the original




                                                1
judgment. Savage violated probation and the district revoked probation and ordered execution of
the original sentence.
       Savage filed an Idaho Criminal Rule 35 motion for reduction of sentence which the district
court denied. Savage subsequently filed three I.C.R. 35 motions for correction of an illegal
sentence, all of which were denied by the district court. As pertinent to this appeal, the third
I.C.R. 35 motion for correction of an illegal sentence alleged that Savage’s sentence was illegal
because the section of the Idaho Code under which he was convicted had since been repealed and
replaced. Savage v. State, Docket No. 45131 (Ct. App. Mar. 5, 2018) (unpublished).
       In 2016, Savage filed a second petition for post-conviction relief which was later
withdrawn without prejudice. Thereafter, Savage filed a third petition for post-conviction relief
again alleging “that his conviction was illegal because the Idaho Code section under which he was
convicted was repealed and amended and no longer applie[d] to him.” Id. The State filed a motion
to summarily dismiss Savage’s petition arguing, in part, that the doctrine of res judicata barred
Savage’s claim. The district court granted the State’s motion. On appeal, this Court affirmed the
district court’s judgment dismissing Savage’s petition concluding that his claim failed on the
merits and under the doctrine of res judicata. Specifically, this Court stated:
               The district court correctly found that in the instant petition for
       post-conviction relief, Savage attempts to raise the same issues previously ruled
       upon in his third Rule 35 motion. Savage did not appeal the denial of his third
       I.C.R. 35 motion. Therefore, res judicata applies and Savage cannot reassert such
       claims in this post-conviction petition.
Id.
       In 2019, Savage filed the present motion to quash the requirement that he register as a sex
offender. Savage argued that he should not be required to register as a sex offender because the
offense that he pled guilty to was repealed and replaced. The district court denied Savage’s motion
to quash, stating:
              As explained in the order denying Mr. Savage’s third motion pursuant to
       Idaho criminal Rule 35, the order dismissing his Canyon County post-conviction
       case CV-2016-10012, and the subsequent appeal thereof, Savage v. State,
       No. 45131, 2018 WL 1149283 (Idaho Ct. App. Mar. 5, 2018), the crime of
       possession of sexually exploitive material for other than a commercial purpose has
       not ceased to exist, it has simply been incorporated into I.C. § 18-1507. The plain
       language of I.C. § 18-8304 clearly requires registration as a sex offender for a
       conviction of sexual exploitation of a child under I.C. § 18-1507, which includes
       Mr. Savage’s conviction for possession of sexually exploitative material.
Savage timely appeals.
                                                 2
                                                II.
                                           ANALYSIS
       Mindful of controlling authority, Savage argues that the district court erred by denying his
motion to quash the requirement that he register as a sex offender. Savage claims that he should
not be required to register as a sex offender and his motion should have been granted because the
statute which Savage was convicted of violating, I.C. § 18-1507A, was subsequently repealed by
the Idaho Legislature and no longer applies to him. In response, the State argues that Savage’s
claim is barred by the doctrine of res judicata and even if it is not, Savage’s claim fails on the
merits. We agree with the State.
       The doctrine of res judicata bars relitigation of issues that have been previously decided in
an action between the same litigants. See State v. Rhoades, 134 Idaho 862, 863, 11 P.3d 481, 482
(2000); State v. Beam, 115 Idaho 208, 210-11, 766 P.2d 678, 680-81 (1988). The issue of whether
an action is barred by res judicata is a question of law over which we exercise free review.
Rhoades, 134 Idaho at 863, 11 P.3d at 482.
       As set forth above, Savage’s argument has been previously decided both by the district
court in Savage’s third I.C.R. 35 motion and by this Court on appeal from Savage’s third petition
for post-conviction relief. First, Savage filed his third I.C.R. 35 motion and argued that his
sentence was illegal because the statute under which he was convicted was repealed. The district
court denied Savage’s motion and Savage did not appeal that decision. Second, Savage filed a
petition for post-conviction relief, again arguing that his sentence was illegal because I.C.
§ 18-1507A was repealed and replaced and no longer applied to him. The district court dismissed
Savage’s petition, and on appeal, this Court stated:
       Savage alleges that his conviction and sentence was illegal because I.C.
       § 18-1507A, the section under which he was convicted, was repealed and replaced
       following his conviction. Specifically, in 2012 the Idaho State Legislature repealed
       I.C. § 18-1507A and amended § 18-1507 to include the information previously
       contained in I.C. § 18-1507A. A new I.C. § 18-1507A was then passed,
       establishing a crime of sexual exploitation of a child by electronic means which
       Savage argues does not pertain to him. However, the record demonstrates that the
       district court already decided this issue as a result of Savage’s third I.C.R. 35
       motion. In denying the motion, the district court determined that Savage’s
       conviction was valid because he was convicted pursuant to a statute in effect both
       at the time he committed the act at issue and at the time of his conviction. The
       district court further determined that the crime for which Savage was convicted,
       possession of sexually exploitative material, remains a crime in the state of Idaho

                                                 3
       and the penalty remains unchanged. Further, that the legislature’s amendment of
       I.C. §§ 18-1507 and 18-1507A does not result in an improper ex post facto law.
               We agree with the district court. The current law continues to encompass
       the act for which Savage was convicted [.] . . .
               The district court correctly found that in the instant petition for
       post-conviction relief, Savage attempts to raise the same issues previously ruled
       upon in his third Rule 35 motion. Savage did not appeal the denial of his third
       I.C.R. 35 motion. Therefore, res judicata applies and Savage cannot reassert such
       claims in this post-conviction petition. Further, for those same reasons as stated
       above, Savage’s petition for post-conviction relief does not give rise to the
       possibility of a valid claim.
Savage, Docket No. 45131 (footnotes omitted).
       As illustrated, Savage has already made this claim on multiple occasions, and the
claim has been ruled upon and has previously been determined to have been barred by the
doctrine of res judicata. Nonetheless, Savage presents an identical argument in the form
of a motion to quash. Like his claim that his sentence is illegal, Savage’s present claim
that he is not subject to the sex offender registration requirements relies upon the same
previously rejected premise that the legislative amendment resulted in him not being
subject to the criminal statute. We again conclude that Savage’s argument is barred by the
doctrine of res judicata.
       Moreover, while Savage has repackaged his claim for relief from his conviction
and sentence to relief from registration requirements, he acknowledges making his
arguments “mindful” of contrary controlling authority. First, he acknowledges Ellenwood
v. Cramer, 75 Idaho 338, 345, 272 P.2d 702, 706 (1954), in which the Court held:
       [W]here a statute is repealed and all of its provisions are at the same time re-
       enacted, such re-enactment is an affirmance of the old law so that the provisions of
       the repealed act which are thus re-enacted, continue in force without interruption
       and all rights and liabilities incurred thereunder are preserved and may be enforced.
This is what the district court correctly held and Savage, though he argues that the amended version
of the statute encompasses more conduct, fails to show that it does not still encompass the conduct
for which he was convicted. Second, as to Savage’s suggested ex post facto application, he is also
mindful of this Court’s decision in State v. Gragg, 143 Idaho 74, 78-79, 137 P.3d 461, 465-66 (Ct.
App. 2005), in which we concluded that the sex offender registration act and its effects are not
punitive and do not violate the ex post facto prohibition of the Idaho Constitution. The district
court did not err in denying the motion to quash.


                                                 4
                                              III.
                                       CONCLUSION
       The district court’s order denying Savage’s motion to quash his sex offender registration
requirement is affirmed.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




                                               5